Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/5/2020 and 11/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garner et al. (U.S. Patent Application Publication 2017/00269664).
	Referring to claim 1, Garner discloses managing connections of a device for processing multimedia content (see Abstract and Paragraph 0016) that has at least two distinct connections for providing at least one function (see Paragraph 0036 for receiving power from a USB interface and Paragraph 0041 for instructing the user to connect to power source 110, therefore teaching a USB interface power 204 and power source 110), said method comprises, on the processing device connected to a first current connection for this function (see data streaming device 108 connected to USB power in Paragraph 0036), 
receiving a request to process a multimedia content, the request including a characteristic at least of said content (see Paragraph 0032 for sending a request to process content at the data streaming device 108, wherein the request includes the content to display to the user).
obtaining said first current connection for said at least one function of the device (see Paragraphs 0035-0036 for receiving power from the USB power interface 201 (first current connection)).
in response to said at least one characteristic of the content being not suitable for the first current connection, sending an alert message that includes an instruction to change the first current connection for said at least one function of the device to a new current connection, distinct from the first current connection (see Paragraphs 0041 and 0043).

Referring to claim 2, Garner discloses that the function relates to a power supply of the device (see Paragraphs 0036 and 0041).

Referring to claim 3, Garner discloses that the new current connection is a serial or mains connection (see Paragraphs 0036 and 0041).

see Paragraph 0040 for disabling WiFi connectivity if the power is inadequate).

Referring to claim 6, Garner discloses that the function relates to the device rendering multimedia data (see Paragraph 0042).

Referring to claim 8, Garner discloses that the request to process the content is received from a control terminal (see Paragraph 0032 for sending a request to process content at the data streaming device 108) and the alert message is sent to said control terminal for rendering (see Paragraph 0043).

Referring to claim 12, see the rejection of claim 1.
Referring to claim 13, see the rejection of claim 1 and Paragraph 0024.
Referring to claim 14, see the rejection of claim 1 and Figures 1-2.
Referring to claim 15, see the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664).
Referring to claim 5, Garner discloses all of the limitations of claim 4, but fails to teach that the new current connection is a wired connection.
The Examiner takes Official Notice that when a user loses a WiFi connection, a wired connection can then be activated if available.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the network connectivity, as taught by Garner, using the backup wired Internet connection functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of ensuring a continuous connection to a network to keep receiving data requested by the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664) in view of Hattori et al. (U.S. Patent Application Publication 2016/0156944).

Hattori discloses a request for progressive download of the multimedia content and obtaining a file describing the content and analyzing the file to extract therefrom at least one characteristic of said content (see Paragraph 0066, 0131-0132, 0148, 0151 and 0183).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the network connectivity, as taught by Garner, using the file extraction functionality, as taught by Hattori, for the purpose of recognizing an acquisition position of voice data on an image (see Paragraph 0001 of Hattori).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664) in view of Millet et al. (U.S. Patent Application Publication 2009/0313484).
Referring to claim 9, Garner discloses all of the limitations of claim 1, as well as the processing device is connected to a content rendering device (see Figures 1-2), but fails to teach that the alert message is sent to said rendering device.
Millet discloses that an alert message is sent to said rendering device (see Figure 5 and Paragraphs 0067-0068).
see the bottom of Paragraph 0067 of Millet).

 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (U.S. Patent Application Publication 2017/0269664) in view of Anantharamu et al. (U.S. Patent Application Publication 2002/0136298).
Referring to claims 10-11, Garner discloses all of the limitations of claim 1, but fails to teach that the characteristic of the content is a coding/bitrate characteristic.
Anantharamu teaches requesting content and including in the request a characteristic to adjust the coding/bitrate characteristic (see Paragraph 0003).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the network connectivity, as taught by Garner, using the bitrate request functionality, as taught by Bugajski, for the purpose of providing adaptive streaming of video in variable bandwidth networks and to devices of varying capabilities (see Paragraph 0001 of Anantharamu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al. (U.S. Patent Application Publication 2008/0240146) discloses a system for coordinating devices and transmitted requested video to the multiple devices.
Iwamura (U.S. Patent No. 5,883,621) discloses a system with multiple connections between devices and receiving requests from the devices in order to route the device to a different connection if requested.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


March 10, 2021